 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By restraining and coercing employees of the Company in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin, unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication.]Appendix ANOTICE TO ALL MEMBERS OF LOCAL140, BEDDING,CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, CIO, AND TO ALL EMPLOYEESOF THE ENGLANDER COMPANY, INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause The Englander Company, Inc., to dis-criminateagainstemployees in thebargainingunit represented by it, by requir-ing the Company to contributesumsof money to The Local 140 Security Fundfor the purpose of providing benefits to employees in said unit,unless pro-vision is made in the administration and operation of said Fund, or otherwise, forthe payment of benefits on a nondiscriminatory basis without regard to themembership status, or want of it, of employees in the bargaining unit.WE WILL NOT take any actionor engagein any conduct in relation to TheLocal 140 Security Fund, or otherwise, that is calculated to deny or withholdfrom any employee in the said bargaining unit, because of lack of good-stand-ing membership in the Union, the payment to him of any benefits that wouldotherwise be due and payable to him from said Fund.WE WILL NOT in any othermannercause or attempt to cause the Companyto discriminateagainstany of its employees with regard to their hireor tenureof employment or terms or condition of employment, except under the con-ditions and upon the ground expressly authorized by Sections8 (a) (3) and 8(b) (2) of the Act.WE WILL NOT by means of the foregoing,or inany like or relatedmanner, re-strain or coerce employees in the exercise of their rightto engage in or refrainfrom any or all concerted activities listed in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL make Annette Ciervo Scandariato whole for any loss of money shemay have suffered as the result of the discriminatory denial or withholding ofbenefits due and payable to her from The Local 140 Security Fund.WE WILL take all necessary steps within our control to effectuate the resto-ration to Marie F. Kuhlman, Annette Ciervo Scandariato, and Margaret Karleof all rights of said employees to participate in the benefits of said Fund.LOCAL 140, BEDDING, CURTAIN & DRAPERY WORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, CIO,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.SYMNS GROCERCo.,AND IDAHO WHOLESALE GROCERYCo.andTEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS UNION, LOCALNo. 983,AFL.Case No. 19-CA-481. July 23, 1954Supplemental Decision and Amended OrderOn March 16, 1953, the Board issued a Decision and Order in theabove case (103 NLRB 622), in which it found, in agreement with the109 NLRB No. 58. SYMNS GROCER CO.347Trial Examiner, that the Respondent Symns Grocer Co., by conductculminating on April 13, 1951, had violated Section 8 (a) (1), (3);and (5) of the Act; that the Respondent Idaho Wholesale GroceryCo., a subsidiary of a competitor of Symns, had purchased its busi^ness on July 25, 1951; that, although the sale was not made to evadeSymns' liability under the Act, and although Idaho, itself, had notengaged in any unlawful acts, Idaho was responsible for remedyingthe unfair labor practices of Symns. In holding Idaho responsibleas a successor under the foregoing circumstances, the Board reliedon the rule of theAlexander Milburn 1case.A petition to enforcethe Board's order was filed in the United States Court of Appealsfor the Ninth Circuit.InAlexander Milburnand later cases 2 the Board held that evena bona fide purchaser of a business is responsible for remedying his'predecessor's unfair labor practices if he buys the business with knowledge of a Board proceeding against his predecessor on account ofsuch unfair labor practices, and if he continues to operate the business'with the same supervisory personnel, and without any discerniblechange in labor policy.However, after the Board's decision herein, the Court of Appealsfor the Tenth Circuit in theBirdsall-Stockdale 3case held that themere fact that a bona fide purchaser, as in the instant case, boughta business with knowledge of an 8 (a) (5) proceeding against theseller and continued to operate the business with the same personnelwas not sufficient to charge the buyer with responsibility for remedy-ing the seller's unfair labor practices.Enforcement of a Board order'requiring the purchaser to bargain with the union was thereforedenied.The court, in effect, rejected the Board'sAlexander Milburndoctrine that even a bona fide successor may under certain circum-stances be required to remedy the unfair labor practices of itspredecessor.In the light of the foregoing, the Board deemed it advisable toreexamine itsAlexander Milburndoctrine as applied to the instantcase.To this end, the Board on February 11, 1954, filed with theUnited States Court of Appeals for the Ninth Circuit a motion for,leave to withdraw without prejudice its petition to enforce its Orderherein.On February 15, this motion was granted.The case wasthus returned to the Board.Having reexamined the legal basis for its determination in theoriginal Decision herein that Idaho was responsible for remedyingthe unfair labor practices of Symns, the Board now believes that itw1The Alexander Mtilburn Company, 78NLRB 747.z E.g, Auto part Manufacturing Co.,91 NLRB 80, 81.3N. L. R. B. v. Birdsall-Stockdale MotorCo.,208 F. 2d 234.Accord :N. L. It. B. v.Lunder Shoe Corp.,211 F.2d 284(C. A. 1). 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDlacks any statutory authority to make such a determination.Section10 (c) of the Act empowers the Board to require unfair labor practicesto be remedied by those persons who have engaged in such practices.No provision of the Act authorizes the Board to impose the respon-sibility for remedying unfair labor practices on persons who did 'notengage therein.The Supreme Court in theRegal Knitwear 4caseindicated that the Board's power to issue orders binding on the suc-cessors and assigns of respondents before the Board was limited byrule 65 of the Federal Rules of Civil Procedure.' In defining theclasses of persons bound by orders of Federal courts against parties tolitigation therein, that rule does not, in our opinion, reach personswho purchase the business of a party litigant under the conditionsgoverning Idaho's purchase of Symns' business in the instant case.We conclude, therefore, that there is no statutory warrant for thatportion of the Decision and Order herein which found Idaho respon-sible for remedying, and directed it to remedy, the unfair labor prac-tices of Symns.eWe, therefore, find, for the reasons stated above,that Respondent Idaho Wholesale Grocery Co., is not responsiblefor remedying the unfair labor practices of Respondent Symns GrocerCo., and any finding or conclusions to the contrary in our originalDecision herein are hereby vacated`and set aside.In conformity withthis finding, we will amend our Order herein by deleting all thoseprovisions requiring Idaho Wholesale Grocery Co. to remedy Symns'unfair labor practices.We will also make certain other changes inthat Order insofar as it relates to Symns, which changes are madenecessary by the elimination of any responsibility on the part ofIdaho.The nature of these changes is indicated in the discussionof "The Remedy" below and in the succeeding Amended Order.THE REMEDYHaving found that Respondent Symns is alone responsible forremedying its violations of Section 8 (a) (1), (3), and (5) of theAct, we will order that it cease and desist from such unfair laborpractices and take certain affirmative action designed to effectuatethe policies of the Act.With regard to the refusal of Symns to bargain with the Union ingood faith, we will require, as in our original Order herein, thatSymns, upon request, bargain collectively with the Union as the rep-4Regal Knitwear Company v.N. LR. H., 324 U.S. 9, 13-14.6 Rule 65 provides: "Every order granting an injunction and every restrainingorder...is binding only upon the parties to the action,their officers,agents, servants,employees,and attorneys,and upon those persons in active concert or participation withthem who receive notice of the order by personal service or otherwise."6 The Board's decision in theAlexander Milburncase,supra,is overruled to the extentthat it is inconsistent herewith.Member Murdock,who joins in overrulingAlexander Mil-burn,notes that he dissented in that case. SYMNS GROCER CO.349resentative of the employees at the Idaho Falls store, but only ifand when Symns may resume the management of that store.With regard to Symns' duty to reinstate the employees found tohave been discriminated against at the Idaho Falls store, we willtreat that store as part of Symns' entire operations, and require itto offer reinstatement to such employees in their former positions atthe Idaho Falls store, if now operated by Symns; otherwise, to offerthem reinstatement in substantially equivalent positions in any otherstores that may be operated by Symns. Those of the employees tobe offered reinstatement for whom no employment is immediatelyavailable, shall be placed upon a preferential hiring list, preparedin accordance with such rules of seniority as have heretofore beenapplied in the conduct of Respondent's business, and they shall,thereafter, in accordance with such list, be offered reemployment inpositions substantially equivalent to their former positions as suchemployment becomes available at any of Symns' stores and beforeother persons are hired for such work.We will also require the Respondent Symns to make whole theemployees discriminated against for any loss of pay they may havesuffered by reason of such discrimination, by paying to each of theman amount equal to that which he normally would have earned aswages from the date of the discrimination against him to the dateof the Respondent Symns' compliance with the reinstatement provi-sions of our Amended Order herein, less any net earnings 7 in otheremployment during said period. Such computation shall be madeon a quarterly basis, in accordance with the rule announced in F. W.Woolworth Co.,90 NLRB 289.However, as we are now modifying the remedy 'recommended inthe Intermediate Report, which was adopted in the Board's originalDecision and Order herein,s we will exclude, in computing back pay,the period beginning with the date of issuance of the Intermediate Re-port herein and ending 5 days from the date of issuance of this Supple-mental Decision and Amended Order.We will also require that, in offering reinstatement at any of itsstores outside Idaho Falls, Symns offer to pay the employees involvedany necessary and reasonable expense of moving themselves, theirfamilies, and household effects, to the vicinity of the store in whichthey are offered reinstatement.° SeeCrossett Lumber Co , 8NLRB 440;Republic Steel Corp. v. N. L. R B ,311 U. S. 7s The Intermediate Report recommended, and the Board's Decision and Order required,that Syinns (and Idaho) offer to reinstate the discriminatees "to their former or substan-tially equivalent positions "This might seasonably have been construed to mean that anoffer of reinstatement to their positions at the Idaho Falls store would alone meet thisrequirementAs Symns had sold this store to Idaho, Idaho alone, and not Symns, wasin a position to comply with this provision, so construed. Accordingly, it would beinequitable, in our opinion, to assess back pay against Symns for the period during whichit failed to comply with the foregoing recommendations and Order. a50DECISIONSOF NATIONAL LABOR RELATIONS BOARDAmended OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Symms Grocer Co., itsagents, successors, and assigns, jointly and severally, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, as the ex-c4usive representative of the employees in the following appropriateunit with respect to wages, hours, or other conditions of employment :All employees at the Idaho Falls operation of the RespondentIdaho Wholesale Grocery Co., excluding supervisors, as defined inthe Act .9(b)Discouraging membership in Teamsters, Chauffeurs,Ware-housemen and Helpers Union, Local No. 983, AFL, or in any otherlabor organization of its employees by discriminating in regard totheir hire or tenure of employment or any term or condition of theiremployment.(c)Discriminatorily discharging or refusing to reinstate em-ployees for the reason that they engaged in a strike or other con-certed activities protected by the Act.(d) In any other manner interfering with, restraining, or coercingemployees, in the exercise of their right to self-organization, to formlabor organizations, to join or assist Teamsters, Chauffeurs, Ware-housemen and Helpers Union, Local No. 983, AFL, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities except to' the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Lyle Carson, Charles Graves, Reed T. Ritchie, Don-ald Forbush, and Harris Ranson immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, as provided in thesection of this Supplemental Decision and Amended Order entitled"The Remedy."(b)Make whole the above-named employees in the manner setforth in the section of this Supplemental Decision and Amended'9 The provisions of paragraphs 1 (a) and 2(c) of this Order apply only insofar as Re-spondent Symns Grocer Co.may retain or reacquire control of the Idaho Falls operation. SYMNS GROCER CO.351Order entitled "The Remedy" for any loss of pay they may have suf-fered by reason of the Respondent Symns Grocer Co.'s discriminationagainst them.(c)Upon request bargain collectively with Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, as the exclu-sive bargaining representative of all the employees in the aforesaidappropriate unit with respect to wages, rates of pay, hours of em-ployment, or other conditions of employment, and if an agreementis reached, embody such understanding in a signed agreement."(d)Post at its stores copies of the notice attached hereto marked"Appendix A." 11 Copies of said notice, to be furnished by the Re-gional Director for the Nineteenth Region, shall, after being dulysigned by Symns Grocer Co.'s representatives, be posted by it immedi-ately upon receipt thereof, and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Symiis Grocer Co. to insure that said no-tices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent Syrnns Grocer Co. has taken to comply herewith.3.IT Is FURTHER ORDERED that so much of the complaint as allegedthat the Respondent Idaho Wholesale Grocery Co. violated the Act,be, and it hereby is, dismissed.MEMBER BEESON concurring specially:I agree with the decision in this case except as to that portion ofthe remedy requiring Respondent to pay moving expenses of re-located strikers.In my opinion such a remedy is unrealistic and impractical for allconcerned and, if adopted as a general rule, will impose a financialburden sufficiently severe to be in the nature of punitive damages.Appendix ANOTICETO.1LLEMPLOYEESPursuant to a Suppleniental Decision and Amended Order ofthe National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, as amended, we herebynotify our employees that :WE WILL NOT discourage membership in Teamsters, Chauffeurs,Warehousemen and Helpers Union, Local No. 983, AFL, or in10 See footnote 9.supra.1 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Supplemental Decision and AmendedOrder" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan order " 352DECISIONS OF NATIONALLABOR RELATIONS BOARDany other labor organization of our employees, by discriminatingin regard to their hire or tenure of employment, or any terms orconditions of employment.WE WILL NOT discharge, or discriminatorily refuse to reinstate,any of our employees for engaging in strikes or concerted activi-ties protected by the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local No. 983,AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that, such right may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL offer to Lyle Carson, Charles Graves, Reed T. Ritchie,Donald Forbush, and Harris Ranson immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for anyloss ofpay suf-fered as a result of discrimination against them.WE WILL bargain collectively upon request with Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local No. 983,AFL, as the exclusive representative of all employees in the bar-gaining unit described herein with respect to wages, rates of pay,hours of employment, or other terms or conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All employees in the Idaho Falls operation, excluding super-visors, as defined in the Act, as amended.'All our employeesare freeto becomeor remain membersof the above-named Union or any other labororganization.We will notdiscrimi-nate againstany employeebecauseof membershipin oractivity on be-half of any such labororganization.SYMNS GROCER CO.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.3This provision will apply only if and when weresumethe operationof our Idaho Fallsstore.